DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 11/08/2022 has been entered. Claims 1, 3, 6-9, 11 and 13 have been amended. Thus, Claims 1-20 are currently pending; claims 9-12, 14 and 19 are withdrawn from further consideration; and claims 1-8, 13, 15, 17-18 and 20 are under examination.

Withdrawn Rejection
	Claim 1 has been amended to obviate the indefinite language and thus the 112(b) rejection has been withdrawn. 

Claim Objections
Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to because of the following informalities:  CsF has been listed twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 13, 15-16 and 20 are rejected in a modified form (see underlined) under 35 U.S.C. 102(a)(1) as being anticipated by International publication WO2016162572A1 (WO’572).
	Regarding claims 1-3, 7 and 15-16, WO’572 teaches a process for the manufacture CF3CF2-O-O-CF2CF3 by the reaction of pentafluoroethyl oxyfluoride (CF3CF2OF) in the presence of AgF (Example 1e, page 8). The product CF3CF2-O-O-CF2CF3 reads on the product of the instant invention, wherein R1, R2, R4 and R5 are F and R3 and R6 are fluorinated alkyl group (-CF3). The examiner notes that the claimed carbonyl fluoride has been defined in the specification using two distinct embodiments. On page 1, line 8, carbonyl fluoride is indicated as being equivalent to COF2 (page 1, line 8) and throughout the specification, it has been described that the reaction is conducted in the absence of COF2. Whereas in another embodiment, it has been set forth that carbonyl fluorides are of formula R’R’’R’’’CC(O)F. Hence in view of the former definition, i.e. carbonyl fluoride (COF2), the reaction of WO’572 reads on the amended claim as the reaction is conducted in the absence of COF2.
	Regarding claim 6, WO’572 teaches in the same example as above the use of 1equivalents of AgF and thus 1:1 molar ratio of AgF:CF3CF2OF.
	Regarding claims 13 and 20, the process for making R1R2R3COCl and/or R4R5R6COCl is not given patentable weight because these starting materials are set forth in claim 1 as alternatives to R1R2R3COF. The starting material R1R2R3COF has already been addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-8 are rejected in a modified form (see underlined for modification) under 35 U.S.C. 103 as being unpatentable over International publication WO2016162572A1 (WO’572).
	Regarding claims 1 and 7, WO’572 teaches a process for the manufacture CF3CF2-O-O-CF2CF3 by the reaction of pentafluoroethyl oxyfluoride (CF3CF2OF) in the presence of AgF (Example 1e, page 8). The product CF3CF2-O-O-CF2CF3 reads on the product of the instant invention, wherein R1, R2, R4 and R5 are F and R3 and R6 are fluorinated alkyl group (-CF3). The examiner notes that the claimed carbonyl fluoride has been defined in the specification using two distinct embodiments. On page 1, line 8, carbonyl fluoride is indicated as being equivalent to COF2 (page 1, line 8) and throughout the specification, it has been described that the reaction is conducted in the absence of COF2. Whereas in another embodiment, it has been set forth that carbonyl fluorides are of formula R’R’’R’’’CC(O)F. Hence in view of the former definition, i.e. carbonyl fluoride (COF2), the reaction of WO’572 reads on the amended claim as the reaction is conducted in the absence of COF2.
	
	Regarding claim 8, while WO’572 teaches a 1:1 molar ratio of AgF:CF3CF2OF, the reference fails to teach a molar ratio higher than 1.0. However, the claimed molar ratio is merely close to that of WO’572 and MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Hence, in the absence of criticality, using the claimed molar ratio above 1.0 would yield nothing but the expected product CF3CF2-O-O-CF2CF3.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to manufacture of a compound of formula R1R2R3C—O—O—CR4R5R6 wherein R1 to R6 are chosen independently from F or a perfluorinated or partially fluorinated linear or branched alkyl group, the process comprising a step of reacting a hypofluorite R1R2R3COF or a mixture of R1R2R3COF and R4R5R6COF and/or a hypochlorite R1R2R3COCl or a mixture of R1R2R3COCl and R4R5R6COCl in the absence of COF2, wherein the reaction is conducted in the presence of AgF, AgF2, or the mixture of AgF and AgF2 and wherein AgF, AgF2, or the mixture of AgF and AgF2  is used in a molar ratio of higher than 1.0 compared to the hypofluorite R1R2R3COF and/or R4R5R6COF in view of the teachings of WO’572.
Conclusion
	Applicant argues that WO’572 teaches a reaction of a single hypofluorite with another compound but fails to teach the reaction as currently amended as the claim requires the reaction of hypofluorites together and/or hypochlorites together.
	The examiner disagrees. The reaction of example 1e of WO’572 does not appear that CF3C(O)F is involved in the reaction to produce CF3CF2-O-O-CF2CF3. Page 6 of the reference teaches that CF3CF2-O-O-CF2CF3 can be produced from CF3C(O)F only if reacted as follows:

    PNG
    media_image1.png
    22
    252
    media_image1.png
    Greyscale

From the above reaction, CF3CF2-O-O-CF2CF3 can only be produced from CF3C(O)F if F2 is present in the reaction. Nowhere in example 1e of WO’572 teaches that F2 has been used in the reaction process. Thus, CF3CF2-O-O-CF2CF3 can be producing from a mixture of CF3CF2OF (hypofluorites). Furthermore, even if it is agreed that CF3C(O)F is involved in the reaction of WO’572 to produce CF3CF2-O-O-CF2CF3, it does not preclude for any two CF3CF2OF (hypofluorites) from reacting each other to produce CF3CF2-O-O-CF2CF3. WO’572 does not explicitly indicate that CF3CF2-O-O-CF2CF3 is only formed by the reaction of CF3CF2OF (hypofluorites)  with CF3C(O)F.

	Applicant further argues that example 1e of WO’572 teaches the use of trifluoroacetyl fluoride which is a carbonyl fluoride but that the amended reaction requires that the reaction is conducted in the absence of carbonyl fluoride.
	The examiner disagrees and the arguments have been addressed in the rejection to address the amended limitation “in the absence of a carbonyl fluoride” (see underlined sections of the rejection).

Allowable Subject Matter
	The subject matter of claims 4-5 and 17-18 is free of prior art. The closest prior art reference is set forth above, International publication WO2016162572A1 (WO’572). While the reference teaches the use of AgF in the reaction, it fails to teach or suggest using a mixture of AgF and AgF2.

Conclusion
	Claims 1-3, 6-8, 13, 15-16 and 20 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759